DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,710,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 29-30 directed to an invention non-elected without traverse.  Accordingly, claims 29-30 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a battery comprising, among other things, a separator comprising a polymer of intrinsic microporosity.
	The closest prior is McKeown et al. (US 2006/0246273 A1) which discloses materials having intrinsic microporosity that may be useful in separation processes ([0013], [0017]-[0018]) and Liu et al. (US 7,758,751 B10 which discloses membranes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/29/2021